NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
STEVE W. MOUNTFORD,
C'loimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, "
Resp0ndent-Appellee.
2011-72(}O
Appeal from the United States Court of Appea1s for
Veterans Claims in 09-1'759, Judge Robert N. Davis.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs moves
without opposition to stay the briefing schedule for 60
days, until 1\/lay 29, 2012, due to settlement negotiations
Upon consideration thereof,
IT IS ORDERED TI~IATI

MOU`NTFORD V. DVA
2
The motion is granted to the extent that the Secre-
tary’s brief is due on or before May 29, 2012.
FoR THE CoURT
NAR 3 9 ?91? /3/Jan H0rba1y
Date J an Horbaly
cc: Robert L. Kinder, Jr., Esq.
C1erk
Todd M. Hughes, Esq. F"_E[)
U.S. COURT 0F APPEALS FOR
S2 1 THE FEDERAL C|RCUlT
MAR 2 9 2012
JAN HOHBALV
. CLEHK